Title: To Alexander Hamilton from Baron von Humboldt, [27 June 1804]
From: Humboldt, Baron von
To: Hamilton, Alexander



[Philadelphia, June 27, 1804]
Monsieur,

Il aurait été un moment bien interessant pour moi que celui de Vous être présenté personnellement, et de Vous offrir le temoignage respectueux de mon devouement. Une reunion de circonstances et l’obligation que j’ai de ne pas retarder la Publication de mes travaux litteraires me font partir pour Paris sans jouir du plaisir de Vous admirer de près et de voir le Cercle interessant dans lequel Vous vivez. Je me hate par consequent d’inclure la lettre que mon ami Mr. Gray avait bien voulu me communiquer et de Vous prier d’agreer les sentimens du plus profond respect avec lequel j’ai l’honneur d’etre.
Monsieur   Votre tres humble et tres obeissant serviteur

Le Bn de Humboldt
à Philadelphiece 27 Juin1804

